Name: Commission Regulation (EEC) No 2162/84 of 26 July 1984 amending Regulation (EEC) No 1641/71 laying down quality standards for dessert apples and pears
 Type: Regulation
 Subject Matter: plant product;  technology and technical regulations
 Date Published: nan

 27 . 7 . 84 Official Journal of the European Communities No L 197/27 COMMISSION REGULATION (EEC) No 2162/84 of 26 July 1984 amending Regulation (EEC) No 1641/71 laying down quality standards for dessert apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in the fruit and vegetables sector ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular the second subparagraph of Article 2 (3), thereof, Whereas Commission Regulation (EEC) No 1641 /71 (J), as last amended by Regulation (EEC) No 2066/83 (4), laid down quality standards for dessert apples and pears listed in the Annex to the said Regu ­ lation ; Whereas Commission Regulation (EEC) No 2196/82 0 and Commission Regulation (EEC) No 2065/83 (6) amended for the 1982/83 and 1983/84 marketing years respectively the quality standards for apples and pears so as to prevent fruit from being marketed before it had begun the ripening process ; Whereas adequate experience has been gained in the latter two marketing years to justify an amendment of the standards ; whereas it does not, however, appear appropriate to stipulate in the standards what proce ­ dures should be used to verify that fruit has begun the ripening process to a sufficient degree ; Whereas the quality standards for dessert apples and pears lay down homogeneous sizing criteria valid for all varieties ; whereas, in view of the morphological characteristics of the variety Bramley's Seedling, the application of the established criteria to the latter would prevent fruit of this variety from being classified in Quality Class I, whatever the quality characteristics might otherwise be ; whereas the rules on sizing should therefore be amended in respect of this variety ; Whereas the tables contained in the Annex to the standards cover a number of varieties ; whereas these tables should be adapted to include varieties with characteristics corresponding to the definitions given therein ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The quality standards for apples and pears laid down in the Annex to Regulation (EEC) No 1641 /71 are hereby amended as follows : 1 . In Title II 'Quality requirements', the second subparagraph of A 'Minimum requirements' is replaced by the following : The fruit must be sufficiently developed so that it can :  continue the ripening process in order to reach the degree of maturity appropriate to its varietal characteristics,  tolerate transport and handling, and  arrive at its destination in satisfactory condi ­ tion.' 2. In Title III 'Sizing' :  the following footnote (2) is added to the end of the last sentence of the first subparagraph : '(2) However, for apples of the Bramley's Seed ­ ling variety (Bramley, Triomphe de Kiel) the difference in diameter may reach 10 mm.'  the following footnote (3) is added to the end of the second subparagraph : '(3) However, for apples of the Bramley's Seed ­ ling variety (Bramley, Triomphe de Kiel), the difference in diameter may reach 20 mm.'  footnote (2) in the fourth subparagraph becomes footnote (4). 3 . In Table A 'Colouring criteria for apples' 'Group C  Striped varieties, slightly coloured', the following footnote (') is inserted after the variety Jonagold : '(') However, for the variety Jonagold, at least one ­ tenth of the surface of fruit in Class II must be streaked with red colouring.' 4. In Table C 'List of large-fruited apples and pears' ' 1 . Apples', the variety Granny Smith is inserted after the variety Mutsu (Crispin). * Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (J) OJ No L 130, 16 . 5. 1984, p. 1 . (') OJ No L 172, 31 . 7. 1971 , p. 1 . O OJ No L 202, 26. 7. 1983, p. 28 . (j OJ No L 233, 7 . 2. 1982, p. 23 . O OJ No L 202, 26. 7. 1983, p. 27. No L 197/28 Official Journal of the European Communities 27. 7. 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 July 1984. For the Commission Poul DALSAGER Member of the Commission